Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 6 TO CREDIT AGREEMENT

This AMENDMENT NO. 6 TO CREDIT AGREEMENT, dated as of December 14, 2006 (this
“Amendment”), among JARDEN CORPORATION, a Delaware corporation (the “Borrower”)
and Canadian Imperial Bank of Commerce (“CIBC”), as Administrative Agent (as
defined below), on behalf of each Lender executing a Lender Consent (as defined
below), amends certain provisions of the CREDIT AGREEMENT, dated as of
January 24, 2005 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders and the
L/C Issuers (each as defined therein) party thereto from time to time, CIBC, as
administrative agent for the Lenders and the L/C Issuers (in such capacity, and
as agent for the Secured Parties under the Collateral Documents, together with
its successors in such capacity, the “Administrative Agent”), CITICORP USA,
INC., as syndication agent for the Lenders and the L/C Issuers, and BANK OF
AMERICA, N.A., NATIONAL CITY BANK OF INDIANA and SUNTRUST BANK, as
co-documentation agents for the Lenders and L/C Issuers. Unless otherwise
specified herein, all capitalized terms used in this Amendment shall have the
meanings ascribed to such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower desires to modify and amend certain provisions of the
Credit Agreement relating to mandatory prepayments resulting from Excess Cash
Flow and issuances of Equity Securities; and

WHEREAS, pursuant to Section 10.01(a) (Amendments, Etc.) of the Credit
Agreement, the consent of the Required Lenders is required to effect the
amendments set forth herein;

WHEREAS, each Lender party to a Lender Consent (collectively constituting the
Required Lenders) (the “Consenting Lenders”) and the Administrative Agent agree,
subject to the limitations and conditions set forth herein, to amend or
otherwise modify the Credit Agreement as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Certain Amendments to the Credit Agreement. As of the Effective Date:

(a) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
inserting the following definition in such Section 1.01 in the appropriate place
to preserve the alphabetical order of the definitions in such Section 1.01 (and
the following definition shall replace in its entirety the existing definition
for the corresponding term in such Section 1.01):

“Equity Issuance Deferred Amount” means, with respect to any Reinvestment Event
arising from an Equity Issuance to finance a proposed Permitted Acquisition, an
amount equal to the Equity Issuance Net Proceeds received by any Loan Party in
connection therewith that are not initially applied to prepay the Loans pursuant
to Section 2.06(e) (Mandatory Prepayments) as a result of the delivery of a
Reinvestment Notice.

(b) Clause (iii) of the defined term “Excess Cash Flow” in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by deleting sub-clause
(J) thereof in its entirety, changing existing sub-clause (K) thereof to new
sub-clause (J) and changing existing sub-clause (L) thereof to new sub-clause
(K).

 

1



--------------------------------------------------------------------------------

(c) Clause (i) of Section 2.06(e) (Mandatory Prepayments) of the Credit
Agreement is hereby amended by deleting the words “in an amount equal to fifty
percent (50%) of the amount of Excess Cash Flow for such fiscal year or if
earlier, the date that is ten days after the date on which the Borrower shall
have delivered its annual financial statements pursuant to Section 6.01(a)
(Financial Statements) for such fiscal year)” and inserting the following in
lieu thereof:

in an amount equal to (i) fifty percent (50%) of the amount of Excess Cash Flow
for such fiscal year less (ii) the aggregate amount of any optional prepayments
made by the Borrower pursuant to Section 2.06 (Prepayments) hereof during such
fiscal year, the aggregate amount of any optional prepayments of Local Term
Loans made by each Local Borrower pursuant to the applicable Local Credit
Facility during such fiscal year, the aggregate amount of prepayments made in
connection with required reductions of the Aggregate Revolving Credit Commitment
during such fiscal year, the aggregate amount of mandatory prepayments of
principal of the Term Loan during such fiscal year and the aggregate amount of
mandatory prepayments of principal of the Local Term Loans during such fiscal
year (or, if earlier than the end of such 100 day period, the date that is ten
days after the date on which the Borrower shall have delivered its annual
financial statements pursuant to Section 6.01(a) (Financial Statements) for such
fiscal year)

(d) Clause (ii) of Section 2.06(e) (Mandatory Prepayments) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(ii) The Borrower shall make, or shall cause each applicable Subsidiary to make,
a prepayment with respect to each Equity Issuance by such Person (other than
Equity Securities issued (x) to the Borrower or a Guarantor or (y) to the
Sponsor as consideration for the Sponsor Equity Financing) in an amount equal to
(A) (a) the Net Proceeds of each such Equity Issuance of the Borrower or any
Subsidiary less (b) the lesser of (i) $100,000,000 in each fiscal year of the
Borrower or (ii) the actual amount of Net Proceeds in each fiscal year of the
Borrower, in each case realized from (I) the issuance of public Equity
Securities of the Borrower, (II) the issuance of Equity Securities in connection
with the exercise of any option, warrant or other convertible security of the
Borrower or any Subsidiary or (III) the issuance, award or grant of Equity
Securities to eligible participants under a stock plan of the Borrower,
multiplied by (B) fifty percent (50%) (such amount being the “Equity Issuance
Net Proceeds”); provided, however, that if the Borrower shall have delivered a
Reinvestment Notice with respect to any issuance of Equity Securities to finance
a Permitted Acquisition, (I) no prepayment shall be required under this
Section 2.06(e)(ii) until the applicable Reinvestment Prepayment Date and (II)
on the applicable Reinvestment Prepayment Date, the Borrower shall prepay the
Loans (or provide Cash Collateral in respect of Letters of Credit) in an amount
equal to the Reinvestment Prepayment Amount applicable to such Reinvestment
Event, if any, on the Reinvestment Prepayment Date with respect to such
Reinvestment Event, which mandatory prepayment shall be applied in accordance
with the final paragraph of this Section 2.06.

Section 2. Conditions to Effectiveness. This Amendment shall become effective as
of the date (the “Effective Date”) on which each of the following conditions
precedent shall have been satisfied:

(a) Certain Documents. The Agents shall have received each of the following,
dated as of the Effective Date (unless otherwise agreed to by the Agents), in
form and substance satisfactory to Agents:

(i) this Amendment duly executed by the Borrower and the Administrative Agent;

 

2



--------------------------------------------------------------------------------

(ii) the Consent and Agreement in the form attached hereto as Exhibit A,
executed by each of the Guarantors;

(iii) the Acknowledgment and Consents, in the form attached hereto as Exhibit B
(each, a “Lender Consent”), executed by the Consenting Lenders;

(iv) a copy of the notice, duly executed and delivered by a Responsible Officer
of the Borrower (or by an authorized attorney at Kane Kessler, P.C., counsel to
the Borrower), to each Local Agent in respect of each outstanding Local Credit
Facility pursuant to the requirements of Section 5.4(c) (Matters Relating to
Loan Documents) of the Local Credit Facility Intercreditor Agreement, pursuant
to which the Borrower notifies each such Local Agent of the amendments contained
herein, certified by a Responsible Officer of the Borrower as being a true,
complete and correct copy of such notice and together with evidence reasonably
satisfactory to the Agents that such notice shall have been delivered by the
Borrower to such Local Agents at least three Business Days prior to the
Effective Date; and

(v) such additional documentation as the Consenting Lenders may reasonably
require prior to the execution and delivery of this Amendment to the Borrower by
the Administrative Agent.

(b) Corporate and Other Proceedings. All corporate and other proceedings, and
all documents, instruments and other legal matters in connection with the
transactions contemplated by this Amendment shall be satisfactory in all
respects to the Agents and the Required Lenders.

(c) Representations and Warranties; No Defaults. The Agents, for the benefit of
the Agents and the Lenders, shall have received a certificate of a Responsible
Officer of the Borrower certifying that both before and after giving effect to
this Amendment:

(i) each of the representations and warranties set forth in Article V
(Representations and Warranties) of the Credit Agreement and in the other Loan
Documents shall be true and correct in all material respects on and as of the
Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representation and warranties shall have been
true and correct in all material respects as of such earlier date; provided,
however, that references therein to the Credit Agreement shall be deemed to
refer to the Credit Agreement as amended by this Amendment; and

(ii) no Default or Event of Default shall have occurred and be continuing,
either on the date hereof or on the Effective Date.

Section 3. Certain Covenants and Agreements.

(a) Local Credit Facility Amendments. The Borrower hereby covenants and agrees
that promptly after the Effective Date, and in no event more than forty
(40) Business Days after the Effective Date (or such later date as the
Administrative Agent may agree), it shall deliver or cause to be delivered to
the Administrative Agent a certificate of a Responsible Officer certifying that
the relevant Local Credit Facility Documents in respect of each outstanding
Local Credit Facility shall have been amended or otherwise modified on the same
terms as set forth in this Amendment (subject, if applicable, to only those
modifications as are required by applicable law).

 

3



--------------------------------------------------------------------------------

Section 4. Representations and Warranties. The Borrower, on behalf of itself and
the other Loan Parties, hereby represents and warrants to the Administrative
Agent and each Lender as follows:

(a) The execution, delivery and performance by each Loan Party of this Amendment
have been duly authorized by all requisite corporate or other action on the part
of such Loan Party and will not violate any of the certificates of incorporation
or by-laws (or equivalent Constituent Documents) of such Loan Party.

(b) This Amendment has been duly executed and delivered by each Loan Party, and
each of this Amendment and the Credit Agreement as amended or otherwise modified
hereby constitutes the legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with their terms, except as
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization and other similar Laws relating to or affecting creditors’ rights
generally and by the application of general equitable principles (whether
considered in proceedings at Law or in equity).

Section 5. Reference to and Effect on the Loan Documents.

(a) As of the Effective Date, each reference in the Credit Agreement and the
other Loan Documents to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import shall mean and be a reference to the Credit Agreement or
such other Loan Document as amended by this Amendment.

(b) Except to the extent amended hereby, the Credit Agreement and all of the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(c) Except to the extent amended or otherwise modified hereby, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any Default or Event of Default or any right, power, privilege or remedy of any
Agent, any Lender or any L/C Issuer under the Credit Agreement or any Loan
Document, or constitute a waiver of any provision of the Credit Agreement or any
Loan Document.

(d) The Borrower hereby confirms that the security interests and Liens granted
pursuant to the Loan Documents continue to secure the Obligations and that such
security interests and Liens remain in full force and effect.

Section 6. Costs and Expenses. As provided in Section 10.04 (Attorney Costs,
Expenses and Taxes) of the Credit Agreement, the Borrower agrees to reimburse
the Agents for all reasonable fees, costs and out-of-pocket expenses due and
payable by the Borrower pursuant to the Loan Documents, including such costs and
expenses (including Attorney Costs) for advice, assistance, or other
representation in connection with the preparation, execution and delivery of
this Amendment.

Section 7. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

Section 8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

Section 9. Severability. The fact that any term or provision of this Agreement
is held invalid, illegal or unenforceable as to any person in any situation in
any jurisdiction shall not affect the validity, enforceability or legality of
the remaining terms or provisions hereof or the validity, enforceability or
legality of such offending term or provision in any other situation or
jurisdiction or as applied to any person.

 

4



--------------------------------------------------------------------------------

Section 10. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. Receipt by
the Administrative Agent of a facsimile copy of an executed signature page
hereof shall constitute receipt by the Administrative Agent of an executed
counterpart of this Amendment.

Section 11. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT.

[SIGNATURE PAGES FOLLOW]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed on the date set forth
above.

 

JARDEN CORPORATION,

as Borrower

By:  

/s/ Desiree DeStefano

Name:   Desiree DeStefano Title:   Executive Vice President of Finance and
Treasurer

CANADIAN IMPERIAL BANK OF COMMERCE,

as Administrative Agent

By:  

/s/ Cedric Henley

Name:   Cedric Henley Title:   Managing Director By:  

/s/ Leonardo Fernandez

Name:   Leonardo Fernandez Title:   Executive Director